13 N.Y.3d 878 (2009)
2009 NY Slip Op 89902
921 N.E.2d 596
893 N.Y.S.2d 829
In the Matter of DONOVAN C. ADMINISTRATION FOR CHILDREN'S SERVICES, Respondent;
KENNETH C., Respondent;
DELANDA R., Appellant. (And Another Proceeding.)
Motion No: 2009-1098
Court of Appeals of New York.
Submitted October 13, 2009.
Decided December 1, 2009.
*879 Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceedings within the meaning of the Constitution. Motion for poor person relief dismissed as academic.